Exhibit 10.1

 

 

LOGO [g503777g1201105802579.jpg]

11/30/2017

RETIREMENT AGREEMENT

Kimberly S. Taylor

721 Acorn Hill Lane

Oak Brook, Illinois 60523

Dear Kim:

This letter agreement (this “Agreement”) will set forth our mutual understanding
as to the rights and obligations of you and Chicago Mercantile Exchange Inc.
(the “Company”) in connection with your retirement.

In consideration of the mutual promises and agreements set forth below, you and
the Company agree as follows:

1.    RETIREMENT. You are stepping down as the Company’s President Clearing and
Post Trade Services and from all other positions that you hold as an officer of
the Company and its affiliates effective November 30, 2017 (“Effective Date”) in
exchange for the benefits set forth in this Agreement. You are also resigning
from any Board of Director positions with any of the Company’s affiliates as of
the Effective Date. You agree to execute such documents and take such actions as
may be necessary or desirable to further effectuate the foregoing. From and
after the Effective Date until December 31, 2017 (the “Retirement Date”) you
will be on paid leave of absence from the Company; your retirement shall be
effective upon the Retirement Date. You shall not have access to the Company’s
facilities, computer and email systems unless such access is authorized in
advance by the Company’s Chief Executive Officer. The Company, however, will
assist you in removing personal emails and documents from the Company email and
computer systems to the extent reasonably practicable. From and after the
Effective Date, you will not take any action to bind the Company or any
affiliate or hold yourself out as being able to do so and you shall not make any
statements on behalf of the Company or in any Company capacity. You agree to be
available to the Company to perform such services as the Company’s Chief
Executive Officer may reasonably request from the Effective Date until the
Retirement Date.

2.    TREATMENT OF COMPENSATION. You will receive the following compensation and
benefit treatment:

2.1    Payments.

(a)    Base Salary; Vacation; Payment Following Effective Date. Through the
Retirement Date, you shall continue to receive (i) your annual base salary at
its current rate; and (ii) the same benefits as are provided to you as of the
date of this Agreement. Following your Retirement Date, you shall receive
payment in respect of your accrued and unused vacation in accordance with the
Company’s policies and procedures. In consideration of your execution of this
Agreement, the Company will pay to you $100,000, which amount will be paid to
you as soon as practicable following the date the Company receives a signed
Agreement from you.

 

LOGO [g503777g1201105802845.jpg]



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

(b)    Retirement Payment. Subject to the effectiveness of the Release (as
defined in Section 4 hereof), the Company shall pay to you a severance payment
in the amount of $1,750,000 which payment shall be made within 30 days following
the later of the date the Company receives a signed Release or the date the
Release becomes irrevocable, and in any event before March 15, 2018 provided you
timely submit a signed Agreement and Release. You acknowledge and agree that the
lump sum payment described in Section 2.1(a) or this Section 2.1(b) shall not be
subject to deferrals in respect of, or result in any matching, make-whole or
other contributions to, any qualified, non-qualified or other benefit plan of
the Company. You further acknowledge that you will not be entitled to any
payment under the Company’s annual bonus plan or any other annual incentive
program in respect of the Company’s 2017 fiscal year.

2.2     Equity Awards.

(a)    Restricted Stock Grants. Subject to the effectiveness of the Release, the
Company will accelerate the vesting of any unvested grants of restricted stock
from the Company to you which (i) vest in accordance with their terms solely
upon your continued employment (and are not subject to performance vesting) and
(ii) would have vested if you had remained employed with the Company during the
eighteen (18) month period immediately following the Retirement Date. The
Company will withhold any vested stock necessary to cover your tax obligations
due as a result of the accelerated vesting. You will not be entitled to receive
any additional equity or equity based awards from and after the Effective Date.

(b)    Performance Share Grants. Subject to the effectiveness of the Release,
you will continue to be eligible to vest in any equity or equity-based awards
with respect to which the applicable performance period ends during the eighteen
(18) month period immediately following the Retirement Date (with the extent of
such vesting to be determined based on actual performance and without regard to
the termination of your employment). The Company will withhold any vested
performance shares necessary to cover your tax obligations due as a result of
the vesting.

2.3    Employee Welfare and Retirement Benefits. Upon the Retirement Date, you
shall cease to be an active participant in all Company benefit plans. Following
the Retirement Date, the Company shall provide to you all employee benefits due
to you under the terms of the Company’s benefit plans in which you participate
as in effect immediately prior to the Retirement Date in accordance with the
terms of such benefit plans. Notwithstanding the foregoing, the Company will pay
your premiums for continued coverage under the Company’s group health plan for
you (and, if applicable, your spouse and dependents) for eighteen (18) month(s),
beginning on the first day of the month following the Retirement Date, if you
timely elect, and to the extent you (and, if applicable, your spouse and
dependents) are and remain eligible for, such continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). Any medical coverage provided by the Company under this Section 2.3
shall run simultaneously with any benefits to which you (or, if applicable, your
spouse or dependents) may be entitled to receive under COBRA.

2.4    Business Expense Reimbursement. The Company shall reimburse you for all
reasonable travel, entertainment or other expenses incurred by you prior to the
Effective Date, in accordance with the Company’s expense reimbursement policy.
No reimbursement shall be available for expenses incurred following the date
Effective Date, unless approved in writing in advance.



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

2.5    Outplacement and Other. The Company shall pay for outplacement assistance
by a third-party provider selected by and through the Company, for a period of
six (6) months. You may elect to begin the outplacement services at any time
within the six months following the date on which the Company receives a signed
Release. Your participation in all Company perquisites shall cease as of the
Effective Date (except as provided herein). The payment and benefits provided to
you hereunder that are contingent upon the effectiveness of the Release are
referred to herein as the “Retirement Benefits.”

3.    RESTRICTIVE COVENANTS; COOPERATION.

3.1     You agree that:

(a)    the provisions of the Confidentiality, Non-Competition and
Non-Solicitation Agreement (“Confidentiality Agreement”) attached as Exhibit B
shall survive and continue to apply following the Retirement Date;

(b)    from and after the date hereof, you will not disparage or undermine the
Company or any Releasee (as defined below), including the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, and including, but not limited to, any
matters relating to the operation or management of the Company, your employment
and the termination of your employment; provided that the foregoing shall not
prohibit your truthful testimony that is required in any legal proceeding, it
being agreed that you will give the Company reasonable prior notice of any
compelled testimony. Similarly, the Company agrees that it will not authorize
its Board of Directors or Management Team to disparage you, and will instruct
its Board of Directors and Management Team that they are not authorized to and
may not disparage you, including, but not limited to matters relating to the
operation or management of the Company, your employment ant the termination of
your employment provided that the foregoing shall not prohibit truthful
testimony that is required in any legal proceeding, it being agreed that the
Company will give you reasonable prior notice of any compelled testimony; and

(c)    following the Retirement Date, you shall comply with the Company’s
reasonable requests for cooperation with respect to matters in which you were
involved or with respect to which you have relevant knowledge. You shall be
eligible for reimbursement for all reasonable expenses incurred by you to comply
with this provision consistent with the Company’s policy for reimbursement of
such expenses.

3.2     You further understand that your agreement to be bound by the terms and
conditions contained in this Section 3 is a material inducement to the Company
to enter into this Agreement. Accordingly, in the event you breach any of the
covenants described or contained in this Section 3 in any material respect, as
determined by a court of law or arbitrator, as appropriate, you agree to return
within ten (10) days any portion of the Retirement Benefits already received and
agree that the Company will be relieved from paying or providing any portion of
the Retirement Benefits that have not yet been paid or provided and that the
release set forth in Section 4 of this Agreement and, if applicable, set forth
in Exhibit A, shall remain in full force and effect.

4.    RELEASE OF CLAIMS. You hereby acknowledge that the Company’s obligation to
provide you with the Retirement Benefits are in addition to any payments or
benefits to which you are entitled



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

under law, contract or otherwise and are contingent upon your execution of this
Agreement, including the release of claims set forth in this Section 4 and your
execution of an additional subsequent release of claims which must be executed
within the twenty one (21) day period immediately following the Retirement Date
(such subsequent release which is attached hereto as Exhibit A and is referred
to herein as the “Release”). In the event that you do not execute the Release or
if you revoke the Release, the Company shall not be required to provide you with
the Retirement Benefits. For purposes of this Agreement, the term “Releasee”
shall mean, (a) the Company and its past, present, and future parents,
divisions, subsidiaries, partnerships, affiliates, and other related entities;
(b) the past, present, and future owners, trustees, fiduciaries, administrators,
shareholders, directors, officers, partners, agents, representatives,
executives, employees and attorneys of each entity identified in the preceding
clause (a); and (c) the predecessors, successors, and assigns of each entity
identified in the preceding clauses (a) and (b) of this sentence.

4.1    You, on behalf of yourself and anyone claiming through you or on your
behalf, hereby release the Company and the other Releasees with respect to any
and all claims, actions, causes of action, complaints, grievances, demands,
allegations, promises, and obligations for damages, and any and all other
demands you may have against a Releasee or has or has ever had, whether known or
unknown, concerning, relating to, or arising out of any alleged acts or
omissions by any of the Releasees from the beginning of time to the date on
which you execute this Agreement. Without limiting the generality of the
foregoing, the claims released by you hereunder include, but are not limited to:

(a)    all claims for or related in any way to your employment, compensation,
other terms and conditions of employment, or cessation of employment with the
Company;

(b)    all claims that were or could have been asserted by you or on your behalf
against the Company or the other Releasee: (i) in any federal, state, or local
court, commission, or agency; (ii) under any public policy or common law theory;
or (iii) under any employment, contract, tort (including but not limited to
claims for intentional infliction of emotional distress), federal, state, or
local law, regulation, ordinance, or executive order; and

(c)    all claims that were or could have been asserted by you or on your behalf
arising under any of the following laws, as in effect or amended from time to
time: Title VII of the Civil Rights Act of 1964, Sections 1981 and 1981a of the
Civil Rights Act of 1866, as amended, the Americans with Disabilities Act
(“ADA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Genetic Information Nondiscrimination Act (“GINA”), the Executive Retirement
Income Security Act, the Family and Medical Leave Act, the Lilly Ledbetter Fair
Pay Act of 2009, the Occupational Safety and Health Act, the Dodd-Frank Act, the
Sarbanes-Oxley Act, the Executive Polygraph Protection Act, the anti-retaliation
provisions of applicable law, and any other applicable federal laws, state
statutes and/or local ordinances.

Nothing in this Agreement shall be construed to prevent you from responding
truthfully to a valid subpoena, from filing a charge with, or participating in
any investigation conducted by, any state, local or federal administrative
agency, governmental agency, or regulatory body (including the Securities and
Exchange Commission, the Department of Justice, National Labor Relations Board,
and the Equal Employment Opportunity Commission) alleging violations of state,
local or federal laws or regulations. You agree that, except as set forth in or
referenced in this Agreement, you are not entitled to any payment or benefits
from any of the Releasees, including, but not limited to, any payments or
benefits under any plan, program or agreement with any Releasee.



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

4.2    You are not releasing: (a) claims arising after you sign this Agreement;
(b) claims related to enforcement of this Agreement; (c) claims for accrued,
vested benefits under any employee benefit plan of the Company or for
reimbursement under any group health or disability plan in which you
participated in accordance with the terms of such plans and applicable law;
(d) any continuing rights to indemnification by the Company; and/or (e) any
claims or rights that cannot be waived by law, including without limitation,
your right to report possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation.

4.3    You represent and warrant that: (a) you have not filed or initiated any
legal, equitable, administrative, or other proceeding(s) against any of the
Releasees; (b) to your knowledge, no such proceeding(s) have been initiated
against any of the Releasees on your behalf; (c) you are the sole owner of any
alleged claims, demands, rights, causes of action, and other matters that are
released in Section 4.1 above; (d) the same have not been transferred or
assigned or caused to be transferred or assigned to any other person, firm,
corporation or other legal entity; and (e) you have the full right and power to
grant, execute, and deliver the releases, undertakings, and agreements contained
in this Agreement. You further agree that in the event of any further
proceedings whatsoever based upon any matter released herein, the Company and
each of the other Releasees shall have no further monetary or other obligation
of any kind to you, including without limitation, any obligation for any costs,
expenses and attorneys’ fees incurred by you or on your behalf.

4.4    You acknowledge and agree that you have no present or future right to
employment with the Company, and that you will not apply for rehire or otherwise
seek employment, engagement or contract with any Releasee at any time in the
future. You agree that you will immediately resign employment with any entity if
you determine after accepting employment that such entity is a Releasee.
Notwithstanding the foregoing, you shall not be required to resign employment
with an entity that becomes a Releasee as a result of a corporate transaction
that occurs after the date you commence employment with such entity.

4.5    Nothing in this Retirement Agreement is intended to be or shall be
construed as an admission by the Company or any of the other Releasees that any
of them violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to you or
otherwise. Each of the Releasees expressly denies any such illegal or wrongful
conduct.

4.6    You agree that you will not remove any Company property from Company
premises or make copies or other reproductions of any Company materials. You
represent that you have returned or will promptly return to the Company all
property belonging to the Company and/or the Releasees, including but not
limited to laptop, cell phone, passwords, computer user names, voicemail code,
phone cards, Company credit card, keys, card access to the building and office
floors, internal policies and other confidential business information and
documents and copies thereof, whether in electronic or hard copy form. You
further acknowledge and agree that the Company shall have no obligation to pay
or provide the Retirement Benefits unless and until you have satisfied all your
obligations pursuant to this paragraph. The Company, however, agrees to make
arrangements to return to you any personal property that you have in the
Company’s offices.



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

5.    GENERAL PROVISIONS.

5.1    Severability. It is the desire and intent of the parties that the
provisions of this Agreement and the Confidentiality Agreement shall be enforced
to the fullest extent permissible. In the event that any one or more of the
provisions of this Agreement or the Confidentiality Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement and the Confidentiality Agreement shall
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law. Moreover, if any one or more of the
provisions contained in this Agreement or the Confidentiality Agreement are held
to be excessively broad as to duration, scope, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

5.2    Dispute Resolution. Except with respect to the Confidentiality Agreement
or the non-disparagement obligation set forth in Section 3 of this Agreement,
any dispute or controversy between you and the Company, whether arising out of
or relating to this Agreement, the breach of this Agreement or otherwise, shall
be settled by arbitration in Chicago, Illinois in accordance with the following:

(a)    Arbitration hearings will be conducted by the American Arbitration
Association (the “AAA”). Except as modified herein, arbitration hearings will be
conducted in accordance with the AAA’s Employment rules.

(b)    State and federal laws contain statutes of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.

(c)    If you seek arbitration, you shall submit a filing fee to the AAA in an
amount equal to the lesser of the filing fee charged in the state or federal
court in Chicago, Illinois. The AAA will bill the Company for the balance of the
filing and arbitrator’s fees.

(d)    The arbitrator shall have the same authority to award (and shall be
limited to awarding) any remedy or relief that a court of competent jurisdiction
could award, including compensatory damages, attorney fees, punitive damages and
reinstatement. The Parties may be represented by legal counsel or any other
individual at their own expense during an arbitration hearing.

(e)    Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction.

Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both you and the Company.

5.3    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service (including Federal Express), and addressed to you at your last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the General Counsel of the
Company, or to such other address as either party may specify by notice to the
other actually received.



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

5.4     Successors and Assigns. This Agreement is personal to you and, without
the prior written consent of the Company, shall not be assignable by you
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

5.5    Governing Law; Captions; Amendment. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Illinois,
without regard to any state’s principles of conflict of laws. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. No waiver by either party of any breach by the other
party of any of the obligations or representations under this Agreement shall
constitute a waiver of any prior or subsequent breach.

5.6    Code Section 409A Compliance. The Company and you each hereby affirm that
it is their mutual view that the provision of payments and benefits described or
referenced herein are exempt from the requirements of Section 409A of the Code
and the Treasury regulations relating thereto (“Section 409A”) and that each
party’s tax reporting shall be completed in a manner consistent with such view.
The Company and you each agree that upon the Retirement Date, you will
experience a “separation from service” for purposes of Section 409A. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Neither the Company nor
its affiliates shall be liable in any manner for any federal, state or local
income or excise taxes (including but not limited to any taxes under Sections
409A of the Code), or penalties or interest with respect thereto, as a result of
the payment of any compensation or benefits hereunder or the inclusion of any
such compensation or benefits or the value thereof in your income. You
acknowledge and agree that the Company shall not be responsible for any
additional taxes or penalties resulting from the application of Section 409A.

5.7    Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state and local taxes to be withheld by applicable laws or regulations.

5.8    Preparation of Agreement. This Agreement will be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the parties hereto. Regardless of which party initially drafted this
Agreement, it will not be construed against any one party, and will be construed
and enforced as a mutually-prepared document.

5.9    Entire Agreement. This Agreement (including the Confidentiality
Agreement) constitutes the entire agreement between you and the Company with
respect to the subject matter herein and supersedes all prior agreements,
understandings and representations, written or oral, with respect to those
subjects. The provisions of this Agreement do not, and shall not be construed
to, modify any definition of “retirement” contained in any benefit plan of the
Company or an affiliate.

5.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and which together shall be deemed to be one
and the same instrument.



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

5.11    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), you will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company or an affiliate that (a) is
made (i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to your attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you (I) file
any document containing the trade secret under seal, and (II) do not disclose
the trade secret, except pursuant to court order. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.

6.    CONSULTATION WITH ATTORNEY; VOLUNTARY AGREEMENT. You understand and agree
that you have the right and have been given the opportunity to review this
Agreement and, specifically, the Release set forth in Section 4 above, with an
attorney of your choice. You also understand and agree that you are under no
obligation to consent to the Release. You acknowledge that you have read this
Agreement and the Release and understand their terms and that you enter into
this Agreement freely, voluntarily, and without coercion.

To indicate your understanding and acceptance of the terms set forth in this
Agreement, please sign and date this Agreement in the space provided below and
return it to me.

Sincerely,

CHICAGO MERCANTILE EXCHANGE INC.

 

By:  

    /S/ TERRY DUFFY

   

NOVEMBER 30, 2017

  Terry Duffy     Date ACCEPTED AND AGREED:    

/S/ KIMBERLY S. TAYLOR

   

NOVEMBER 29, 2017

Kimberly S. Taylor     Date



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

EXHIBIT A

RELEASE OF CLAIMS

1.    Release. For good and valuable consideration, including the provision of
the “Retirement Benefits” as defined in the Retirement Agreement (the
“Retirement Agreement”) by and between Kimberly S. Taylor (“Executive”) and
Chicago Mercantile Exchange Inc. (the “Company”) dated November     , 2017,
Executive, and anyone claiming through her or on her behalf, releases the
Company and the other Releasees (as defined in the Retirement Agreement) with
respect to any and all claims, actions, causes of action, complaints,
grievances, demands, allegations, promises, and obligations for damages, and any
and all other demands Executive may have against the Releasees or has or has
ever had, whether known or unknown, concerning, relating to, or arising out of
any alleged acts or omissions by any of the Releasees from the beginning of time
to the date on which Executive executes this release (the “Release”). Without
limiting the generality of the foregoing, the claims released by Executive
hereunder include, but are not limited to:

 

  (a) all claims for or related in any way to Executive’s employment,
compensation, other terms and conditions of employment, or cessation of
employment with the Company;

 

  (b) all claims that were or could have been asserted by Executive or on her
behalf against the Company or the other Releasees: (i) in any federal, state, or
local court, commission, or agency; (ii) under any public policy or common law
theory; or (iii) under any employment, contract, tort (including but not limited
to claims for intentional infliction of emotional distress), federal, state, or
local law, regulation, ordinance, or executive order; and

 

  (c) all claims that were or could have been asserted by Executive or on her
behalf arising under any of the following laws, as in effect or amended from
time to time: the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.
(“ADEA”); Title VII of the Civil Rights Act of 1964, Sections 1981 and 1981a of
the Civil Rights Act of 1866, as amended, the Americans with Disabilities Act
(“ADA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Genetic Information Nondiscrimination Act (“GINA”), the Executive Retirement
Income Security Act, the Family and Medical Leave Act, the Lilly Ledbetter Fair
Pay Act of 2009, the Occupational Safety and Health Act, the Dodd-Frank Act, the
Sarbanes-Oxley Act, the Executive Polygraph Protection Act, the anti-retaliation
provisions of applicable law, and any other applicable federal laws, state
statutes and/or local ordinances.

Nothing in this Release shall be construed to prevent Executive from responding
truthfully to a valid subpoena, from filing a charge with, or participating in
any investigation conducted by, any state, local or federal administrative
agency, governmental agency, or regulatory body (including the Securities and
Exchange Commission, the Department of Justice, National Labor Relations Board,
and the Equal Employment Opportunity Commission) alleging violations of state,
local or federal laws or regulations. However, Executive agrees that, in the
event of any proceedings whatsoever based upon any matter released herein, the
Company and each of the other Releasees shall have no further monetary or other
obligation of any kind to Executive, including without limitation, any
obligation for any costs, expenses and attorneys’ fees incurred by Executive or
on Executive’s behalf.



--------------------------------------------------------------------------------

LOGO [g503777g1201105802579.jpg]

 

Executive is not releasing: (a) claims arising after Executive signs this
Release; (b) claims related to enforcement of the Retirement Agreement;
(c) claims for accrued, vested benefits under any employee benefit plan of the
Company or for reimbursement under any group health or disability plan in which
Executive participated in accordance with the terms of such plans and applicable
law; (d) any continuing rights to indemnification by the Company; and/or (e) any
claims or rights that cannot be waived by law, including without limitation,
Executive’s right to report possible violations of federal law or regulation to
any governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation.

2.    Review and Revocation Period.

 

  (a) By executing and delivering this Release, Executive acknowledges that
Executive has carefully read this Release, and specifically, the release at set
forth in Section 1 hereof; Executive has had at least twenty-one (21) days to
consider the Release before execution and delivery hereof to the Company; and
Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss the Release with an attorney of Executive’s choice
and that Executive has had adequate opportunity to do so. Executive fully
understands the final and binding effect of the Release; the only promises made
to Executive to sign the Release are those stated in the Retirement Agreement;
and Executive is signing the Release voluntarily and of Executive’s own free
will. Executive acknowledges that, absent this Release becoming effective,
Executive would not be entitled to the Retirement Benefits.

 

  (b) Notwithstanding the initial effectiveness of the Release, Executive may
revoke the execution and delivery (and therefore the effectiveness) of the
Release within the seven-day period beginning on the date Executive delivers the
executed Release to the Company (such seven-day period being referred to herein
as the “Release Revocation Period”). To be effective, such revocation must be in
writing signed by Executive and must be delivered to Company before 11:59 p.m.,
Central Standard time, on the last day of the Release Revocation Period.

In the event of such revocation by Executive, the Retirement Agreement
(including Section 4 thereof) shall remain in full force and effect, except that
the Release shall not be effective, and Executive shall not have any rights, and
the Company shall not have any obligations, to pay or provide the Retirement
Benefits. Provided that Executive does not revoke her consent to the Release
within the Release Revocation Period, the Release shall become effective on the
eighth (8th) calendar day after the date upon which he executes this Release
(the “Release Effective Date”).

IN WITNESS WHEREOF, the undersigned has executed this Release as of January
    , 2018.

 

 

Kimberly S. Taylor